           Case 1:19-cr-00069-RDB Document 86 Filed 05/18/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                    *

v.                                          *       Criminal No. RDB-19-069

MARINA GELFEN                               *

*      *       *      *       *     *  *   *    *                  *       *      *      *
                                  MEMORANDUM ORDER

       Still pending before this Court is the Motion for Compassionate Release (ECF#72) as to

which there is no opposition by the Government. Counsel for the Government and the

Defendant have confirmed that the Defendant has been released from the Bureau of Prisons and

has been directed to report to the Volunteers of America from which she will be released to

home detention on Monday, May 18, 2020.

       Accordingly, this matter is now MOOT and the Defendant Gelfen shall comply with the

directions of the Bureau of Prisons to report to VOA from which she will be released to home

detention.

       IT IS HEREBY ORDERED this 15th day of May 2020.



                                                   /s/
                                            Richard D. Bennett
                                            United States District Judge
